FILED
                            NOT FOR PUBLICATION                               MAR 17 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


AKRAM SABAR CHAUDHRY, AKA                        No. 12-71057
Mohammad Akram Sabar,
                                                 Agency No. A072-119-226
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 13, 2015**
                             San Francisco, California

Before: BERZON, BYBEE, and OWENS, Circuit Judges.

       The facts and procedural posture of this case are known to the parties, and

we do not repeat them here. Petitioner Akram Sabar Chaudhry (a.k.a. Mohammad

Akram Sabar) petitions for review of the BIA’s decision affirming an IJ’s


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
termination of his previous grant of asylum under 8 C.F.R. § 1208.24(a)(3). “We

review the IJ’s factual findings regarding changed country conditions for

substantial evidence.” Sowe v. Mukasey, 538 F.3d 1281, 1285 (9th Cir. 2008)

(internal quotation marks omitted). We have jurisdiction under 8 U.S.C. §

1252(a)(1), and we deny the petition for review.

      Chaudhry argues that the BIA erred in upholding the IJ’s decision to

terminate his asylum status because that termination was based on a charge that

was not specified in the government’s Notice of Intent to Revoke Asylum. But we

lack jurisdiction to consider this procedural issue because Chaudhry failed to raise

it before the BIA. “It is a well-known axiom of administrative law that ‘if a

petitioner wishes to preserve an issue for appeal, he must first raise it in the proper

administrative forum.’” Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004)

(quoting Tejeda-Mata v. INS, 626 F.2d 721, 726 (9th Cir. 1980)); see also 8 U.S.C.

§ 1252(d) (stating that a court of appeals “may review a final order of removal only

if . . . (1) the alien has exhausted all administrative remedies available”). We lack

jurisdiction to consider even a due process challenge so long as it involves a “mere

procedural error that an administrative tribunal could remedy.” Barron, 358 F.3d

at 678 (internal quotation marks omitted).




                                           2
      Chaudhry next argues that he still has a well-founded fear of persecution

based on his continued political support of the Pakistan People’s Party (PPP) and

the ongoing violence and persecution of PPP supporters in Pakistan. But

substantial evidence supports the BIA’s contrary conclusion. The status of an

asylee who, like Chaudhry, applied before April 1, 1997, may be terminated if the

government shows “by a preponderance of evidence” that “the alien no longer has

a well-founded fear of persecution upon return due to a change of country

conditions in the alien’s country of nationality.” 8 C.F.R. § 1208.24(a)(3), (f). The

evidence before the BIA adequately supported the BIA’s finding that conditions

have changed dramatically in Pakistan since Chaudhry’s request for asylum in

1993—based on his status as a PPP supporter—and since his eventual grant of

political asylum in 1999. The State Department’s 2008 Country Report on

Pakistan reflected that the widower of assassinated PPP leader Benazir Bhutto,

Asif Ali Zardari, became the President of Pakistan in September of 2008. That

same year, Pakistan’s February 18, 2008 elections “brought to power former

opposition parties, led by the PPP, in a coalition government.” By the end of 2008,

the PPP and its coalition partners “controlled the executive and legislative branches

of the national government and three of the four provincial assemblies.” These

political events supported the BIA’s finding of changed country conditions, such


                                         3
that Chaudhry no longer has a well-founded fear of persecution. Furthermore,

Chaudhry admitted that he returned to Pakistan voluntarily after he was granted

asylum and remained there for as long as five weeks. While there, he was

photographed meeting with a Pakistani military general. These facts also

contributed to the substantial evidence supporting the BIA’s determination that

Chaudhry no longer has a well-founded fear of persecution due to changed

conditions in Pakistan. Cf. Chandra v. Holder, 751 F.3d 1034, 1035, 1038 (9th

Cir. 2014) (holding that the BIA must consider changed country conditions for

purposes of a motion to reopen “in light of” “a change in the petitioner’s personal

circumstances”).

      DENIED.




                                         4